Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2021

                                     No. 04-20-00374-CR

                                  Robert Francis BILUNAS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B19-83
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due by November 5, 2020, and after receiving two thirty-
day extensions of time, his brief was currently due by January 4, 2021. On that day, appellant
filed a motion requesting an additional thirty days to file his brief. After consideration, we
GRANT appellant’s motion and ORDER appellant to file his brief by February 2, 2021.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court